Title: From Thomas Jefferson to Daniel Morgan and Other Late Commanding Officers of the Virginia Line, 28 July 1780
From: Jefferson, Thomas
To: Morgan, Daniel,et al.



Sir
Richmond July 28th. 1780.

It has become necessary on the Settlement of our Account of Arms furnished the Continent to produce Vouchers for the Numbers. When our Regiments went first into Continental Service Most of them were full Armed, no Receipts or Certificates however were taken at the time. It remains that we supply this Omission in the best Manner we can, which is by application to the feild Officers who had command in the Several Regiments to certify as nearly as they can by Memory at what time their Regiment was taken on the Continental establishment, whether they were Armed by the State and carried those Arms into the Continental Service and how many they carried. Duplicate Certificates will be necessary the one to Send to Congress, the other to retain here in case of accident happening to the one sent. As you had Command in one of those Regiments, give me leave to ask the favor of you to send Certificates of the nature above described as to your Regiment, as exactly as your Memory will enable you to do. As we are now preparing to Send on Such an Account to Congress I shall be Much Obliged to you to avail Yourself of the first Safe Conveyance of the Certificates to me.
I am Sir Your very humble Servant,

Th: Jefferson

